Citation Nr: 0723479	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-04 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than May 14, 1999, 
for special monthly pension (SMP) based on the need for aid 
and attendance while maintained at government expense.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active military service from December 1972 to 
June 1975.

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  In that decision, the RO granted 
entitlement to SMP based on the need for aid and attendance.  
The effective date of this award was determined to be May 14, 
1999.  The veteran appealed the effective date of this award.  
By rating decision of October 2000, it was determined that 
the veteran should receive SMP at the aid and attendance rate 
while maintained at government expense.  The effective date 
was left unchanged.  The veteran continued his appeal.

The case was previously before the Board in March 2005 at 
which time the issues on appeal concerned (1) entitlement to 
a rating in excess of 10 percent for decreased muscle 
strength of the left lower extremity; (2) entitlement to a 
rating in excess of 10 percent for decreased muscle strength 
of the right lower extremity; and (3) entitlement to an 
effective date earlier than May 14, 1999, for SMP based on 
the need for aid and attendance while maintained at 
government expense.  An additional issue of entitlement to 
special monthly compensation (SMC) for loss of use of both 
lower extremities was listed on the title page for procedural 
purposes.  In this respect, the veteran had filed a timely 
notice of disagreement (NOD) with respect to an RO rating 
decision denying SMC, and the issue required remand to 
furnish the veteran a Statement of the Case (SOC) to allow 
him the opportunity to perfect his appeal.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  At that time, the Board 
granted a total schedular evaluation for loss of use of both 
feet pursuant to VAOPGCPREC 4-2001 (Feb. 2, 2001) and 
remanded to the RO the issue of entitlement to an effective 
date earlier than May 14, 1999, for SMP based on need for aid 
and attendance while maintained at government expense for 
further development.  The Board also referred to the RO an 
unadjudicated claim of entitlement to special monthly 
compensation (SMC) for development and adjudication.

An RO rating decision in May 2005 granted entitlement to SMC 
under 38 U.S.C.A. § 1114 effective March 10, 2000.  In an 
Informal Brief dated April 2007, the veteran's representative 
argued that the RO mischaracterized the issue certified for 
appeal, involving an earlier effective date for special 
monthly pension, and argued the issue on appeal concerned 
"increased compensation" or "increased neurologic 
disability" that has been pending since to at least May 1997 
or entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(o) & (r)(1).  The issue before the Board 
is limited to the issue of an earlier effective date of award 
for special monthly pension, and the claim of special monthly 
compensation was first addressed in the RO's May 2005 rating 
decision.  The April 2007 Informal Brief Presentation 
constitutes the first time of record disagreement with the 
issue of entitlement to an earlier effective date of award 
for special monthly compensation, or the level of award of 
SMC assigned, has been raised.  As this filing has not been 
filed with the agency of original jurisdiction so as to meet 
the requirements of a properly filed NOD, see 38 C.F.R. 
§ 20.300, the issue of entitlement to an effective date 
earlier than March 10, 2000 for the award of SMC, and the 
issue of entitlement to SMC under 38 U.S.C.A. § 1114(o) & 
(r)(1), are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to SMP based on 
the need for aid and attendance on September 29, 1992, that 
had not become finalized, but remained pending appellate 
review.

2.  The preponderance of the evidence establishes that, prior 
to May 14, 1999, the veteran did not have any personal 
function that rendered him so helpless to need the aid and 
attendance of another person.




CONCLUSION OF LAW

The criteria for an effective date earlier than May 14, 1999 
have not been met.  38 U.S.C.A. §§ 1521, 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.324, 3.352, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran filed his claim for SMP based on the need for aid 
and attendance several years prior to the implementation of 
the VCAA so that preadjudicatory compliant notice is an 
impossibility in this case.  His initial award letter in 
September 1999 advised him that the effective date of award 
was based upon "the date of the reopened claim."  The 
veteran's representative immediately disagreed with the 
assignment of the effective date citing specific regulatory 
provisions that he believed substantiated an earlier 
effective date of award.  A July 2005 RO letter provided a 
notice letter on the types of evidence and/or information 
deemed necessary to establish an earlier effective date of 
award and, in September 2005, the veteran indicated he had no 
additional evidence and/or information in support of his 
claim.  The claim was readjudicated in a November 2006 
Supplemental SOC.  

VA did not err by failing to provide VCAA notice as to 
assignment of an effective date of award.  The claim for SMP 
was substantiated; the purpose of 38 U.S.C.A. § 5103(a) 
notice has been satisfied and no notice is required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The 
subsequent filing of a notice of disagreement does not 
trigger VCAA notice.  Id at 493.  Nonetheless, VCAA notice 
was provided in July 2005, and the notice defect was cured by 
readjudication of the claim in November 2006.  In the April 
2007 Informal Presentation, the veteran's representative 
waived any further notice efforts on the part of VA.  
Additionally, there is no indication of any relevant records 
that the RO failed to obtain, and the veteran's 
representative has also waived any further development 
efforts on the part of VA.   The Board finds that VA has 
satisfied its duties to notify and assist pursuant to 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

Historically, the veteran was involved in a motor vehicle 
accident in February 1978 resulting in a T-12 compression 
fracture with incomplete paraplegia, neurogenic bowel, 
neurogenic bladder and fracture of the right tibia and 
fibula.  He had required Harrington rod placements 
posteriorly from T9-T3 with posterior fusion of T1 and L2. 

An RO rating decision in September 1978 granted entitlement 
to nonservice-connected pension, and deferred adjudication of 
a potential SMP claim pending further development.  

In April 1979, the RO informed the veteran that he may be 
eligible for SMP.  He was provided a VA Form 21-2680 for him 
to return to substantiate the claim.  The veteran did not 
respond.

The veteran incurred an L-3 compression fracture during a 
motorcycle accident in June 1982.  He reported drinking two 
six-packs of beer prior to the accident.  His alcohol level 
(ETOH) upon admission was .08 percent.  He was cleared to 
return to employment at the end of the month.

An RO rating decision in January 1983 denied the veteran's 
claims of service connection for a back injury and 
entitlement to nonservice-connected pension.  In so doing, 
the RO found that the June 1982 intercurrent back injury was 
the result of willful misconduct.

A May 1983 VA clinical record noted that the veteran 
triggered his own bowel and bladder functioning.

A Board decision in June 1984 denied a claim of entitlement 
to a permanent and total rating for pension purposes.

In pertinent part, the veteran underwent a VA hospitalization 
in February 1992 due to conus medullaris syndrome causing 
lower extremity numbness and weakness as well as urinary 
incontinence.  At the time of admission, it was noted that 
his mobility and activities of daily living (ADLs) were 
independent, and that he intermittently self-catheterized.  
He underwent surgical removal of his Harrington rods and, 
following a magnetic resonance imaging scan, underwent a T11-
12 vertebrectomy from the left peritoneal approach with 
resolution of symptoms.  His discharge diagnoses included 
medullaris syndrome, status post T12 corpectomy for traumatic 
bone spur removal, and resolving motor neuron bladder.  He 
was noted as capable of performing self-intermittent 
catheterizations.

The veteran underwent another VA hospitalization at Salt Lake 
City in August 1992 due to recurrence of bilateral foot 
numbness, numbness below the umbilicus, bilateral lower 
extremity weakness, urinary incontinence and severe 
dyesthetic burning pain.  He was temporarily placed in a 
nursing home, due to his inability to ambulate and take care 
of himself at home, until he could be flown to the Spine 
Center in San Diego.  In September 1992, he underwent 
anterior spinal decompression with T12 vertebrectomy and 
instrumentation with fusion.  He attempted to leave against 
medical advice (AMA) on September 20, 1992, getting himself 
out of bed and walking 200 yards to the elevator.  It was 
noted that he had an antalgic gait but did not fall.  He had 
a falling instance the next day where he twisted his back 
when stopping his fall.  However, he refused an escort to the 
x-ray laboratory and insisted on getting down there by 
himself.

In a VA Form 21-4138 received on September 29, 1992, the 
veteran filed an application for SMP at the aid and 
attendance rate as well as a claim of entitlement to service 
connection for drug addiction.  

An October 1992 hospitalization record diagnosed progressive 
myelopathy and conus compression noting that, at the time of 
his discharge, the veteran was ambulating without the use of 
assistive devices.

In December 1992, the veteran had a falling injury on his 
buttocks that resulted in immediate and complete right leg 
numbness, partial left leg numbness, decreased lower 
extremity strength, and temporary loss of control of urinary 
incontinence.  There was evidence of record that the veteran 
may have been intoxicated at the time of the accident.  He 
was instructed to perform no driving, particularly on a 
motorcycle.

A VA medical center examination in January 1993 diagnosed the 
veteran has having a history of old T12 transverse fracture 
with resultant paresis.  He was noted as capable of getting 
out of bed and ambulating about the halls.  He self-
catheterized himself.  His clinical records in April 1993 
showed that he underwent physical therapy, occupational 
therapy, therapeutic recreation, sexuality counseling, and 
consultations in psychiatry, nutrition and orthopedics.  He 
reported sharing an apartment with his brother and sister-in-
law, but not having a caretaker.  He managed his own bladder 
with intermittent catheterizations.  He complained of 
bilateral hip pain that increased with walking.  He was 
admitted ambulating without the use of a wheelchair.

A June 1993 RO administrative decision found that the injury 
incurred by the veteran in December 1992 was the result of 
willful misconduct.  

An RO rating decision in June 1993 denied claims of 
entitlement to nonservice-connected pension and SMP, as well 
as service connection for drug abuse.  The RO provided the 
veteran notice of this decision, and his appellate rights, in 
a letter dated June 30, 1993.  This notice, however, did not 
specifically inform him of the denial for SMP.

The veteran filed a notice of disagreement in August 1993 
arguing that he was not capable of gainful employment.  He 
specifically emphasized having no bowel or bladder control 
with self-catheterizations performed every 4 hours.  

An August 1993 aid and attendance examination showed that the 
veteran could walk around his house without problems, but 
that walking to and returning from his mailbox caused low 
back pain.  He was unable to drive. He left his house once or 
twice a week to shop with his brothers.   He had bowel and 
bladder problems requiring self-catheterization 4 times a 
day.  The examiner stated that the veteran was capable of 
walking up to 1 block without the assistance of another 
person, and that he did not use an assistive device for 
ambulation.  The examiner further stated: "[i]s basically 
independent - except for transportation to be provided by 
others.  Also shopping done by others."

In September 1993, the RO furnished an SOC on the issue of 
entitlement to nonservice-connected pension, and the veteran 
perfected his appeal on this issue to the Board that same 
month.

In January 1994, the veteran filed an application for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 based upon aggravation of complications of thoracic 
spine injury caused by VA removal of Harrington rods.  

A July 1995 RO rating decision denied a claim of entitlement 
to disability compensation under the provisions of 
38 U.S.C.A. § 1151, and the veteran initiated and perfected 
an appeal to this decision to the Board.

A May 1995 VA panel examination report provided opinion that 
1/7th of the veteran's total neurologic impairment picture 
was due to additional disability caused by VA surgery.

On January 22, 1996, the veteran appeared and testified at a 
Travel Board hearing.  He was confined to a wheelchair, and 
testified to being wheelchair bound since 1992.

A September 1996 VA clinical record noted the veteran's past 
medical history of chronic pain of the low back, hips and 
shoulders with neurogenic bladder (arreflexic neuropathic 
bladder).  He was performing intermittent catheterization 
every 4-6 hours.  He was participating in wheelchair (w/c) 
basketball and tennis.  On examination, he essential had no 
motor strength of the lower extremities but full strength of 
the upper extremities.

A Board decision in October 1996 granted the claim of 
entitlement to increased neurological disability under the 
provisions of 38 U.S.C.A. § 1151 noting that medical opinion 
of record attributed 1/7th of the veteran's total neurologic 
impairment as additional disability caused by VA surgery.

VA neurologic examination in February 1997 included the 
veteran's report of being wheelchair bound, requiring self-
catheterization for a spastic bladder, and being incontinent 
of bowel.  

An RO rating decision in May 1997 assigned 10 percent ratings 
for the right and left lower extremities effective January 
18, 1994.  The RO also granted entitlement to nonservice-
connected pension, effective January 4, 1993.

By means of a VA Form 21-2680 filed on June 9, 1997, the 
veteran filed a claim for aid and attendance benefits.  An 
aid and attendance examination report provided diagnoses of 
T10 paraplegia due to spinal cord injury, neurogenic bowel 
and neurogenic bladder.  He had no restrictions of the upper 
extremities, no voluntary movements with generalized atrophy 
of the lower extremities, limited motion of the thoracolumbar 
spine and was restricted to use of a manual wheelchair for 
locomotion.  The examiner stated that the veteran was 
independent for activities of daily living, transfers, 
dressing, grooming, personal care and bathing.

A June 1997 RO rating decision denied the claim for SMP.  A 
June 20, 1997 RO letter advised him of the decision.

A July 2, 1997 statement from the veteran's representative 
disagreed with the RO's determination that the veteran had a 
slip and fall injury due to intoxication, and denied him 
vocational and rehabilitation benefits.

In September 1997, the RO furnished an SOC on issues of 
entitlement to SMP and vocational rehabilitation benefits.  
The SOC indicated that one of the factors contributing to the 
veteran's neurogenic bowel and bladder was an injury of 
willful misconduct origin that had been the subject of a 
prior final administrative decision.

In a statement received on September 2, 1997, the veteran's 
representative filed an addendum to the July 1997 statement 
arguing that the RO erred in its administrative decision 
regarding the veteran's alcohol intoxication.

In a statement received on June 3, 1998, the veteran's 
representative argued that the RO committed clear and 
unmistakable error in its January 1983 rating decision that 
found the veterans' residuals from a June 1982 accident was 
the result of willful misconduct.  It was argued that the 
"reversal of the willful misconduct would allow the veteran 
to obtain the special monthly pension benefits he has been 
seeking since the accident."  The statement also expressed 
disagreement with the June 1997 rating decision.

A December 1998 RO administrative decision held that the 
veteran's residuals from a June 1982 accident were not the 
result of willful misconduct.

A January 1999 RO letter informed the veteran that his claim 
for SMP was denied in rating decisions dated January 1993 and 
June 1997.  He was advised he did not meet the criteria under 
38 C.F.R. §§ 3.351 and 3.352.  That same month, the veteran's 
representative filed an NOD with this determination.

In a letter dated June 1, 1999, the RO requested 
clarification on the subject matter of the NOD.  The RO 
stated that the June 1997 decision denying SMP was final as a 
VA Form 9 had not been timely received to perfect his appeal.  
That same month, the veteran's representative filed an NOD 
with respect to the contents of the June 1, 1999 RO letter.

A July 1999 RO administrative decision found clear and 
unmistakable error in its June 1993 administrative decision, 
and determined that the veteran's December 1992 injury was 
not the result of willful misconduct.

A July 1999 VA aid and attendance examination found that the 
veteran had no restrictions of the upper extremities and able 
to attend to the wants of nature.  He had no movement or 
weight-bearing capacity of the lower extremities, and was 
limited to ambulation by wheelchair.  He could use the 
wheelchair independently, and regularly exercised and swam.  
The examiner commented that the veteran was not blind or 
bedridden.  He could dress/undress himself, attend to wants 
of nature, keep himself ordinarily clean and protect himself 
from hazard or danger.  He had loss of bladder and bowel 
control.  He was deemed competent.

An RO rating decision in August 1999 granted entitlement to 
SMP by reason of being housebound effective September 19, 
1996.  The RO denied entitlement to SMP based on the need for 
aid and attendance of another person.

In August 1999, the RO received a revised aid and attendance 
examination report wherein the examiner indicated the veteran 
was unable to attend to the wants of nature, unable to keep 
himself ordinarily clean, and unable to protect himself from 
hazard or danger.

The veteran underwent an additional VA examination in August 
1999.  He performed self-catheterizations every 4-6 hours or 
when he noticed wetting himself.  He wet himself 2-3 times a 
day, usually while transferring himself to and from the 
wheelchair.  He used digital stimulation once a day for bowel 
care, and had problems with loose stool.  On examination, he 
was noted to be obviously paraplegic from T-10 downward.  He 
was unable to walk and used a wheelchair.  He needed 
assistance with activities such as getting in and out of a 
bath.  He could feed himself, fasten his clothing, bathe, 
shave, and use the toilet with both hands.  His best 
corrected vision was better than 5/200 in both eyes.  His 
state of nutrition and general appearance above the waist was 
normal.

In a rating decision dated September 1999, the RO granted 
entitlement to SMP based on the need for aid and attendance 
of another.  The RO established an effective date of May 14, 
1999 based upon "the date of the reopened claim."

By rating decision of October 2000, the RO determined that 
the veteran should receive SMP at the aid and attendance rate 
while maintained at government expense.  The effective date 
was left unchanged.

The veteran has appealed the effective date of award assigned 
by the RO.  His representative has argued that the award 
should be made effective to the date of entitlement to 
nonservice-connected pension; January 4, 1993.  They have 
requested application of 38 C.F.R. § 3.400(k) allowing the 
payment of benefits effective to the date of original claim 
where a prior final decision is reversed on the basis of 
error.  They have also argued that, by reference to 38 C.F.R. 
§ 3.350(e)(2), that entitlement to aid and attendance 
benefits are established as a matter of law when there is a 
combination of paralysis of both lower extremities and loss 
of anal and bladder control.

The statutory and regulatory provisions explicitly specify 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2006).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1) (2006).  The effective date for pension claims 
received on or after October 1, 1984 is the date of receipt 
of the claim, unless within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. 
§ 3.400(b)(1)(ii)(A)(B) (2006).

The Board is of the opinion that the appropriate date of 
claim on the issue of entitlement to SMP based upon aid and 
attendance is September 29, 1992.  The RO denied the claim in 
a June 1993 rating decision.  An August 1993 letter from the 
veteran argued that he was not capable of gainful employment.  
At that time, he specifically emphasized having no bowel or 
bladder control with self-catheterizations performed every 4 
hours.  The RO accepted the statement as an NOD with respect 
to the pension claim, but did not construe the statement as 
initiating an appeal with respect the SMP claim.  With a 
liberal and sympathetic reading given to this pro se 
statement, the Board finds that the veteran timely initiated 
an appeal with the RO's June 1993 denial of SMP for aid and 
attendance, and that the claim has remained pending as the RO 
failed to furnish a Statement of the Case.  See Manlincon, 12 
Vet. App. 238 (1999).  There is no written communication 
prior to this time that may be construed as a formal or 
informal claim for SMP.  Thus, the remaining issue on appeal 
concerns the date that it is factually ascertainable that the 
veteran required the aid and attendance of another.

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2006).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2006).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

The record is clear that the veteran has had neurogenic 
bladder and bowel, requiring self-catheterizations and 
digital stimulation, since the date of claim.  The record is 
also clear that the veteran has had complete use of his upper 
extremities, absent limitations, since the inception of the 
appeal.  Medical evaluations and observations show that the 
veteran was capable of ambulating 200 yards in September 
1992, ambulate without assistive devices in October 1992, 
ambulating in the hospital halls in January 1993, and walking 
around the house without problems in August 1993.  In August 
1993, when an aid and attendance examination was conducted, 
the examiner commented that the veteran was independent of 
all activities except on reliance for shopping and 
transportation.  

The veteran's testimony before the Board in January 1996 
first reflects report that he was confined to a wheelchair 
for ambulation.  This fact is confirmed by a September 1996 
VA examination report which noted the veteran had essentially 
no 



motor strength of the lower extremities.  Otherwise, he had 
full strength of the upper extremities as evidenced by his 
participation in wheelchair basketball and tennis.  VA aid 
and attendance examination in June 1997 found the veteran 
independent for all activities of daily living.  The July 
1999 aid and attendance examination found that the veteran 
was independent in all activities of daily living.  However, 
the examiner changed the conclusion a month later opining 
that the veteran was incapable of attending to the wants of 
nature, keeping himself ordinarily clean, and protecting 
himself from hazard and danger.  A VA aid and attendance 
examination that same month first reflected a finding that 
the veteran needed assistance with getting in and out of the 
bath.

The RO has resolved reasonable doubt in favor of the veteran 
by finding his factual need for aid and attendance was 
established based upon the revised aid and attendance 
examination submitted in August 1999.  The RO liberally 
applied the benefit of doubt in awarding the benefit based 
upon the veteran's report of the need for aid and attendance 
benefits on May 14, 1999.  The question before the Board is 
whether a factual need for aid and attendance benefits is 
shown for the time period prior to May 14, 1999.

Prior to May 1999, the overwhelming medical and lay evidence 
established that the veteran was able to dress and undress 
himself, keep himself ordinarily clean and presentable, and 
feed himself.  He had no limitations of the upper extremities 
and participated in activities such as swimming and 
wheelchair sports.  He could only attend to the wants of 
nature through auxiliary methods, but he was capable of 
performing those methods by himself.  His only reliance on 
other persons related to transportation and shopping.  The 
evidence does not show a level of incapacity, whether 
physical or mental or a combination thereof, which required 
care or assistance of another person on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  For example, the veteran clearly had the 
mental and physical capacity to exit his home without 
assistance in the case of a fire.  When all factors are 
considered as a whole, as instructed in Turco, the veteran 
had no impairment of any personal function that rendered him 
so helpless as to need regular aid and attendance.  

Accordingly, the Board finds that a factual need for aid and 
attendance benefits has not been established prior to the 
assigned effective date of May 14, 1999.  There is no 
showing, or argument, that the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less.  He has not been a patient in a nursing 
home because of mental or physical incapacity (other than a 
brief period of time in August 1992 awaiting thoracic spine 
surgery).  Thus, the two additional independent means to 
establish entitlement to SMP based on the need for aid and 
attendance have not been met. 

In so holding, the Board acknowledges the argument offered by 
the veteran's representative that the veteran's loss of anal 
and bladder control, as a matter of law, establishes the 
veteran's entitlement to special monthly pension based on the 
need for aid and attendance of another.  This argument is 
based upon a regulatory provision involving special monthly 
compensation and not pension that is not applicable to the 
claim at hand.  The Board is bound by the plain language of 
38 C.F.R. § 3.352, the provisions pertaining to pension 
claims, and the instructions set forth in Turco.  The Board 
finds no regulatory or precedential opinion allowing 
deviation from the plain language of controlling authority or 
for applying by analogy a provision dealing with an entirely 
difference compensation scheme.  The veteran's representative 
has provided a copy of a September 19, 1994, Administrative 
Review that applies to a different claimant.  However, the 
Board is not bound by this (see 38 U.S.C.A. § 7104(c)); and 
it is distinguishable from this case in that the claimant 
referenced in the Administrative Review required assistance 
in inserting suppositories for bowel care.

The preponderance of the evidence in this case establishes 
that, prior to May 14, 1999, the veteran was not so helpless 
in any personal function so as to need regular aid and 
attendance.  The benefit of doubt rule does not apply, and 
the claim must be 


denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).


ORDER

The claim of entitlement to an effective date earlier than 
May 14, 1999 for the award of SMP based on the need for aid 
and attendance while maintained at government expense is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


